IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


DEANNA KEENE,                              :   No. 225 WAL 2018
                                           :
                     Respondent            :
                                           :   Cross Petition for Allowance of
                                           :   Appeal from the Order of the Superior
             v.                            :   Court
                                           :
                                           :
PAUL B. KIRSCH, M.D. AND                   :
FOSTERBROOK MEDICAL                        :
ASSOCIATES, P.C.,                          :
                                           :
                     Petitioners           :


                                     ORDER



PER CURIAM

      AND NOW, this 21st day of November, 2018, the Cross Petition for Allowance of

Appeal is DENIED.